DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings submitted on 08/17/21 contain Figures that are incorrectly labeled.  The Examiner notes Applicant submitted Drawings and an amendment to the Specification directed to the drawings on 08/17/21.  The drawings and amendment were approved.  However, upon further consideration, the Examiner submits the figures labeled “Fig. 1” and “Fig. 2” in the drawings submitted on 08/17/21 instead correspond to Figure 4 and Figure 5 based on the amendment to page 5, lines 1-5 of the Specification submitted on 08/17/21.  Applicant does not need to again amend the Specification, but does need to submit drawings which correct the error. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Response to Arguments
Applicant’s arguments, filed 03/10/22, with respect to the rejection of claims 1 and 4-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended claims 1 and 4-17 to address the rejections set forth in Paragraph 10 of the Final Rejection mailed 10/12/21.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed 03/10/22, with respect to the rejection of claims 9-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended claim 9 to address the rejection set forth in Paragraph 11 of the Final Rejection mailed 10/12/21.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 4-6, and 8-17 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 now recites a cap liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm selected from the group consisting of a chlorobutyl rubber, a silicone elastomer, ethylene-propylene rubber, nitrile rubber, polychloroprene rubber, styrene-butadiene rubber and a fluroelastomer.  Claim 6 now recites an analytical device containing an initial level of gases or volatile compounds and a cap liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm wherein the initial level of gases or volatile compounds contained in the container is retained at a level of less than 10.0 % loss over a period of 90 days wherein the gases comprise one or more of Claim 9 has been amended to recite an analytical storage device containing an initial level of methane and a cap liner comprised of a layer of polyvinylfluoride or polyvinylidene fluoride at a thickness of 0.01 mm to 0.1 mm and a layer of compressible material at a thickness of 1.0 mm to 5.0 mm wherein the initial level of methane contained in the container is retained at a level of less than 10.0 % loss over a period of 170 days. 
The Examiner submits the prior art does not teach or suggest the combination of features now recited in amended claims 1, 6 and 9. See also Paragraphs 21-23 of the Final Action mailed 10/12/21. The Examiner considers Sassa et al. (US 2009/0196798) and Brennan et al. (US 2008/0078737) to be the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 15, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798